Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 29, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00079-CV



                       IN RE JOHN W. SMALL, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                           County Court at Law No. 1
                            Galveston County, Texas
                       Trial Court Cause No. 04-FD-2562

                         MEMORANDUM OPINION

      On January 22, 2015, relator John W. Small filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
John Grady, presiding judge of the County Court at Law Number One of
Galveston County, to dismiss the underlying litigation or, in the alternative, to rule
on one or more motions relator purportedly filed with the trial court.
      Relator has not satisfied his burden to demonstrate his entitlement to
mandamus relief. Accordingly, we deny relator’s petition for writ of mandamus.




                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                        2